


Exhibit 10.16

 

December 9, 2009

 

Dennis Norman

2625 Gannett Drive

Charlotte, NC 28214

 

Re:  Change in Control Severance Compensation Agreement

 

Dear Dennis:

 

The board of directors (the “Board”) of Polymer Group, Inc. (the “Company”) has
determined that it is in the best interests of the Company and its shareholders
to assure the continued dedication to the Company of certain senior management
personnel, notwithstanding any possibility, threat or occurrence of a Change in
Control of the Company (as defined below) or other situations that could result
in the termination of your employment.  Accordingly, in order to encourage your
continued attention and dedication to your assigned duties regardless of any
such possibility, threat or occurrence, the Board has authorized the Company to
enter into this “Change in Control Severance Compensation Agreement” (the
“Agreement”) in order to provide you with certain compensation and other
benefits in the event that your employment with the Company is terminated under
the circumstances set forth below.

 

The terms and conditions of this Agreement are as follows:

 


1.     TERM OF THE AGREEMENT.  (A) THE TERM OF THIS AGREEMENT SHALL COMMENCE ON
THE DATE INDICATED BELOW UPON EXECUTION BY THE COMPANY BELOW AND SHALL END ON
DECEMBER 31, 2011; SUBJECT TO ANY EXTENSION UNDER PARAGRAPH 1(B) BELOW.  IN
ADDITION, THE TERM OF THIS AGREEMENT SHALL AUTOMATICALLY END UPON THE OCCURRENCE
OF ANY OF THE FOLLOWING:


 


(I)            YOUR DEATH OR RECEIPT OF A NOTICE OF TERMINATION DUE TO
DISABILITY;


 


(II)           YOUR ATTAINMENT OF YOUR RETIREMENT DATE; OR


 


(III)          A DETERMINATION BY THE BOARD THAT YOU ARE NO LONGER ELIGIBLE TO
RECEIVE THE BENEFITS SET FORTH IN THIS AGREEMENT IN CONNECTION WITH YOUR
TERMINATION PRIOR TO A CHANGE IN CONTROL OF THE COMPANY DUE TO
PERFORMANCE-RELATED MATTERS AND YOUR RECEIPT OF NOTICE OF ANY SUCH
DETERMINATION; PROVIDED, THAT SUCH A DETERMINATION SHALL HAVE NO EFFECT IF MADE
IN ANTICIPATION OF A CHANGE IN CONTROL OF THE COMPANY AND FOR THE SOLE PURPOSE
OF AVOIDING APPLICATION OF THIS AGREEMENT TO YOUR TERMINATION, IN WHICH CASE
YOUR TERMINATION SHALL BE DEEMED TO HAVE BEEN A TERMINATION WITHOUT CAUSE
PURSUANT TO THIS AGREEMENT AND, IF THE CHANGE IN CONTROL OF THE COMPANY OCCURS
DURING THE TERM AND WITHIN TWELVE (12) MONTHS OF YOUR TERMINATION, YOU SHALL BE
ENTITLED TO THE BENEFITS PURSUANT TO PARAGRAPH 4 PAYABLE ON THE LATER OF (I) THE
FIRST BUSINESS DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE
TERMINATION OCCURS AND (II) FIVE (5) DAYS FOLLOWING THE DATE OF THE CHANGE IN
CONTROL OF THE COMPANY, BUT IN ANY EVENT NO LATER THAN THE LAST DAY OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH THE TERMINATION OCCURS.

 

--------------------------------------------------------------------------------


 


(B)           IN THE EVENT OF A CHANGE IN CONTROL OF THE COMPANY, SUBJECT TO
PARAGRAPH 1(A), THE TERM OF THIS AGREEMENT SHALL BE AUTOMATICALLY EXTENDED TO
THE EARLIER OF:  (I) THE DATE THAT IS ONE YEAR FROM THE DATE SUCH CHANGE IN
CONTROL OF THE COMPANY OCCURRED; OR (II) THE OCCURRENCE OF AN EVENT DESCRIBED IN
PARAGRAPH 1(A)(I) OR 1(A)(II) ABOVE.


 


2.     CHANGE IN CONTROL OF THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, A
“CHANGE IN CONTROL OF THE COMPANY” SHALL MEAN ANY OF THE FOLLOWING EVENTS:


 


(A)          IF ANY “PERSON” OR “GROUP” AS THOSE TERMS ARE USED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT OR ANY SUCCESSORS THERETO, OTHER THAN AN
EXEMPT PERSON, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT OR ANY SUCCESSOR THERETO), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING (A) 50% OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES OR (B) 30% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES IF AT SUCH
TIME, SUCH PERSON OR GROUP ALSO BENEFICIALLY OWNS MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES THAN AN EXEMPT PERSON; OR


 


(B)           DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD AND ANY NEW DIRECTORS WHOSE
ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS
WAS APPROVED BY AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION WAS
PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY THEREOF;
OR


 


(C)           THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION (A) WHICH WOULD
RESULT IN ALL OR A PORTION OF THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING
ENTITY) MORE THAN 50% OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH MERGER
OR CONSOLIDATION OR (B) BY WHICH THE CORPORATE EXISTENCE OF THE COMPANY IS NOT
AFFECTED AND FOLLOWING WHICH THE COMPANY’S CHIEF EXECUTIVE OFFICER AND DIRECTORS
RETAIN THEIR POSITIONS WITH THE COMPANY (AND CONSTITUTE AT LEAST A MAJORITY OF
THE BOARD); OR


 


(D)          THE CONSUMMATION OF A PLAN OF COMPLETE LIQUIDATION OF THE COMPANY
OR CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR
SUBSTANTIALLY ALL THE COMPANY’S ASSETS, OTHER THAN A SALE TO AN EXEMPT PERSON.


 


(E)           FOR PURPOSES OF THIS AGREEMENT, THE TERM (I) “EXEMPT PERSON” MEANS
(A) MATLINPATTERSON GLOBAL OPPORTUNITIES FUND L.P., MATLINPATTERSON GLOBAL
OPPORTUNITIES PARTNERS, L.P., MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS B,
L.P., MATLINPATTERSON LLC, MATLINPATTERSON ASSET MANAGEMENT LLC, MATLINPATTERSON
GLOBAL ADVISERS LLC, MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (BERMUDA),
L.P., MATLINPATTERSON GLOBAL PARTNERS LLC AND ANY OF THEIR RESPECTIVE AFFILIATED
ENTITIES, (B) ANY PERSON, ENTITY OR GROUP UNDER THE CONTROL OF ANY PARTY
INCLUDED IN CLAUSE (A), OR (C) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A

 

2

--------------------------------------------------------------------------------



 


TRUSTEE OR OTHER ADMINISTRATOR OR FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE COMPANY.


 


3.     TERMINATION OF EMPLOYMENT FOLLOWING CHANGE IN CONTROL OF THE COMPANY.


 


(A)          TERMINATION.  IF A CHANGE IN CONTROL OF THE COMPANY OCCURS, YOU
SHALL BE ENTITLED, UPON THE SUBSEQUENT TERMINATION OF YOUR EMPLOYMENT (BUT ONLY
IF THE “TERMINATION OF YOUR EMPLOYMENT” ALSO CONSTITUTES A “SEPARATION FROM
SERVICE” AS DEFINED IN TREASURY REGULATION §1.409A-1(H), AS AMENDED OR
SUPPLEMENTED FROM TIME TO TIME) WITH THE COMPANY (“TERMINATION”), TO THE
BENEFITS DESCRIBED IN PARAGRAPH 4 BELOW, UNLESS SUCH TERMINATION IS:  (I) BY YOU
OTHER THAN FOR GOOD REASON; (II) BY THE COMPANY FOR CAUSE OR BECAUSE OF YOUR
DISABILITY; OR (III) BECAUSE OF YOUR DEATH OR ATTAINMENT OF YOUR RETIREMENT
DATE.  ANY TERMINATION (EXCEPT A TERMINATION RESULTING FROM YOUR DEATH) SHALL BE
MADE BY WRITTEN NOTICE OF TERMINATION FROM THE PARTY INITIATING SUCH TERMINATION
TO THE OTHER PARTY TO THIS AGREEMENT.


 


(B)           NOTICE OF TERMINATION.  A NOTICE OF TERMINATION SHALL MEAN A
WRITTEN DOCUMENT STATING THE SPECIFIC PROVISION IN THIS AGREEMENT UPON WHICH A
TERMINATION IS BASED AND OTHERWISE SETTING FORTH THE FACTS AND CIRCUMSTANCES
WHICH PROVIDE THE BASIS FOR A TERMINATION.


 


(C)           DATE OF TERMINATION.  THE DATE OF TERMINATION SHALL MEAN:  (I) IF
THE TERMINATION OCCURS AS A RESULT OF DISABILITY, THIRTY (30) DAYS AFTER A
NOTICE OF TERMINATION IS GIVEN; (II) IF THE TERMINATION OCCURS FOR GOOD REASON,
THE DATE SPECIFIED IN THE NOTICE OF TERMINATION; AND (III) IF THE TERMINATION
OCCURS FOR ANY OTHER REASON, THE DATE ON WHICH THE NOTICE OF TERMINATION IS
GIVEN.


 


(D)          GOOD REASON.  A TERMINATION FOR GOOD REASON SHALL MEAN A
TERMINATION AS A RESULT OF:


 


(I)            THE ASSIGNMENT TO YOU, WITHOUT YOUR EXPRESS WRITTEN CONSENT, OF
ANY DUTIES REASONABLY INCONSISTENT WITH YOUR POSITION, DUTIES, RESPONSIBILITIES
AND STATUS WITH THE COMPANY IMMEDIATELY PRIOR TO A CHANGE IN CONTROL OF THE
COMPANY, OR A CHANGE IN YOUR TITLES OR OFFICES (IF ANY) IN EFFECT IMMEDIATELY
PRIOR TO A CHANGE IN CONTROL OF THE COMPANY, OR ANY REMOVAL OF YOU FROM, OR ANY
FAILURE TO REELECT YOU TO, ANY OF SUCH POSITIONS, EXCEPT IN CONNECTION WITH YOUR
TERMINATION FOR CAUSE, DEATH, DISABILITY, OR AS A RESULT OF YOUR ATTAINMENT OF
YOUR RETIREMENT DATE; OR


 


(II)           A REDUCTION BY THE COMPANY IN YOUR BASE SALARY AS IN EFFECT ON
THE DATE HEREOF, OR AS THE SAME MAY BE INCREASED FROM TIME TO TIME THEREAFTER;
OR


 


(III)          THE FAILURE OF THE COMPANY TO CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION, WELFARE OR BENEFIT PLAN IN WHICH YOU ARE PARTICIPATING AT THE TIME
OF A CHANGE IN CONTROL OF THE COMPANY, WITHOUT SUBSTITUTING THEREFOR PLANS
PROVIDING YOU WITH SUBSTANTIALLY SIMILAR BENEFITS AT SUBSTANTIALLY THE SAME COST
TO YOU; OR THE TAKING OF ANY ACTION BY THE COMPANY WHICH WOULD ADVERSELY AFFECT
YOUR PARTICIPATION IN OR MATERIALLY REDUCE YOUR BENEFITS OR

 

3

--------------------------------------------------------------------------------



 


MATERIALLY INCREASE THE COST TO YOU UNDER ANY OF SUCH PLANS OR DEPRIVE YOU OF
ANY MATERIAL FRINGE BENEFIT ENJOYED BY YOU AT THE TIME OF THE CHANGE IN CONTROL
OF THE COMPANY; OR


 


(IV)          ANY PURPORTED TERMINATION FOR CAUSE OR DISABILITY WITHOUT GROUNDS
THEREFOR;


 


(V)           A REQUIREMENT THAT YOU RELOCATE YOUR PRINCIPAL RESIDENCE AT LEAST
100 MILES FROM THAT IN EFFECT PRIOR TO THE CHANGE IN CONTROL TO CONTINUE TO
PROVIDE SERVICES TO THE COMPANY; OR


 


(VI)          EXECUTIVE AND THE COMPANY ARE UNABLE TO AGREE UPON THE PROPER
REPORTING OF ANY FINANCIAL MATTER WHICH EXECUTIVE REASONABLY BELIEVES IS
APPROPRIATE IN ORDER TO COMPLY WITH THE RULES AND REGULATIONS OF THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION OR IN ORDER FOR THE COMPANY’S
FINANCIAL STATEMENTS TO BE PREPARED IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES.


 


(E)           CAUSE.  A TERMINATION FOR CAUSE SHALL MEAN A TERMINATION AS A
RESULT OF ONE OR MORE OF THE FOLLOWING:  (I) A MATERIAL BREACH OF THIS AGREEMENT
BY YOU; PROVIDED, THAT IF SUCH BREACH IS CAPABLE OF BEING CURED, YOU SHALL BE
PROVIDED 15 DAYS NOTICE TO CURE SUCH BREACH, (II) A BREACH OF YOUR DUTY OF
LOYALTY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ACT OF DISHONESTY OR
FRAUD WITH RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (III) THE
COMMISSION BY YOU OF A FELONY, A CRIME INVOLVING MORAL TURPITUDE OR OTHER ACT OR
OMISSION CAUSING MATERIAL HARM TO THE STANDING AND REPUTATION OF THE COMPANY AND
ITS SUBSIDIARIES, (IV) REPORTING TO WORK UNDER THE INFLUENCE OF ALCOHOL OR
ILLEGAL DRUGS, THE USE OF ILLEGAL DRUGS (WHETHER OR NOT AT THE WORKPLACE) OR
OTHER REPEATED CONDUCT CAUSING THE COMPANY OR ANY OF ITS SUBSIDIARIES
SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE OR ECONOMIC HARM, OR (V) ANY ACT OR
OMISSION AIDING OR ABETTING A COMPETITOR, SUPPLIER OR CUSTOMER OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES TO THE MATERIAL DISADVANTAGE OR DETRIMENT OF THE COMPANY
AND ITS SUBSIDIARIES.  THE BURDEN FOR ESTABLISHING THE VALIDITY OF ANY
TERMINATION FOR CAUSE SHALL REST UPON THE COMPANY.  NO TERMINATION SHALL BE
DEEMED TO BE FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO YOU A
COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD CALLED AND HELD FOR SUCH
PURPOSE (AFTER REASONABLE NOTICE IS PROVIDED TO YOU AND YOU ARE GIVEN AN
OPPORTUNITY, TOGETHER WITH COUNSEL, TO BE HEARD BEFORE THE BOARD), FINDING THAT,
IN THE GOOD FAITH OPINION OF THE BOARD, YOU ARE GUILTY OF THE CONDUCT DESCRIBED
ABOVE, AND SPECIFYING THE PARTICULARS THEREOF IN REASONABLE DETAIL.


 


(F)           DISABILITY.  A “DISABILITY” SHALL MEAN THAT, AS A RESULT OF YOUR
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, YOU SHALL HAVE BEEN UNABLE TO
PERFORM YOUR DUTIES WITH THE COMPANY FOR A PERIOD OF SIX (6) MONTHS, AND HAVE NO
PROSPECT OF RETURNING TO EMPLOYMENT WITH THE COMPANY WITHIN AN ADDITIONAL SIX
(6) MONTHS; PROVIDED, THAT THE COMPANY SHALL HAVE MADE A REASONABLE
ACCOMMODATION OF ANY SUCH INCAPACITY PURSUANT TO, AND SHALL OTHERWISE HAVE
COMPLIED IN ALL RESPECTS WITH, THE PROVISIONS OF THE AMERICANS WITH DISABILITIES
ACT OF 1990 OR ANY SUCCESSORS THERETO.

 

4

--------------------------------------------------------------------------------



 


(G)           RETIREMENT DATE.  YOUR “RETIREMENT DATE” SHALL MEAN THE DATE ON
WHICH YOU ATTAIN AGE 70-1/2.


 


4.     BENEFITS.  SUBJECT IN EACH CASE TO PARAGRAPH 3(A),


 


(A)          THE COMPANY SHALL PAY TO YOU IN A LUMP SUM PAYMENT WITHIN FIVE
(5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, AN AMOUNT THAT IS THE SUM
OF (I) TWENTY-FOUR (24) TIMES YOUR MONTHLY BASE SALARY AT THE RATE IN EFFECT AT
THE TIME A NOTICE OF TERMINATION IS GIVEN AND (II) TWO TIMES THE GREATER OF
(X) YOUR ANNUAL BONUS EARNED FOR THE MOST-RECENTLY COMPLETED FISCAL YEAR OF THE
COMPANY AND (Y) YOUR ANNUAL TARGET BONUS FOR THE YEAR WHICH INCLUDES THE DATE OF
TERMINATION; PROVIDED, THAT YOU SHALL HAVE EXECUTED A REASONABLE AND CUSTOMARY
RELEASE IN FAVOR OF THE COMPANY AND ITS SUBSIDIARIES RELEASING ALL CLAIMS
RELATED TO OR ARISING OUT OF THE TERMINATION OF YOUR EMPLOYMENT.


 


(B)           IN ADDITION TO ANY RIGHTS YOU MAY HAVE UNDER THE 2005 EMPLOYEE
RESTRICTED STOCK PLAN, ALL OF YOUR THEN-UNVESTED SHARES OF RESTRICTED STOCK
ISSUED UNDER SUCH PLAN SHALL VEST AS OF THE DATE OF TERMINATION AND, 90 DAYS
THEREAFTER, YOU SHALL BE FREE TO SELL SUCH SHARES WITHOUT RESTRICTION.


 


(C)           THE COMPANY SHALL MAINTAIN IN FULL FORCE AND EFFECT, FOR A PERIOD
OF TWELVE (12) MONTHS FOLLOWING YOUR DATE OF TERMINATION, ALL LIFE INSURANCE AND
MEDICAL INSURANCE PLANS AND PROGRAMS (THE “COMPANY PROGRAMS”) IN WHICH YOU ARE
ENTITLED TO PARTICIPATE IMMEDIATELY PRIOR TO THE DATE OF TERMINATION; PROVIDED
THAT YOUR CONTINUED PARTICIPATION IS POSSIBLE UNDER THE TERMS AND PROVISIONS OF
SUCH COMPANY PROGRAMS.  IN THE EVENT THAT YOUR PARTICIPATION IN ANY COMPANY
PROGRAM IS NOT PERMITTED UNDER THE TERMS AND PROVISIONS THEREOF, THE COMPANY
WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO PROVIDE YOU WITH, OR ARRANGE
COVERAGE FOR YOU WHICH IS SUBSTANTIALLY SIMILAR TO (INCLUDING COMPARABLE TERMS),
THE COVERAGE THAT YOU WOULD HAVE RECEIVED UNDER THE APPLICABLE COMPANY PROGRAM.
 NOTWITHSTANDING THE FOREGOING, THE COMPANY’S OBLIGATIONS UNDER THIS PARAGRAPH
4(C) SHALL TERMINATE WITH RESPECT TO ANY COMPANY PROGRAM ON THE DATE THAT YOU
FIRST BECOME ELIGIBLE, AFTER YOUR DATE OF TERMINATION, FOR THE SAME TYPE OF
COVERAGE UNDER ANOTHER EMPLOYER’S PLAN.


 


(D)          THE COMPANY SHALL PAY ALL REASONABLE LEGAL FEES AND EXPENSES
INCURRED BY YOU AS A RESULT OF YOUR TERMINATION (INCLUDING ALL SUCH REASONABLE
FEES AND EXPENSES, IF ANY, INCURRED IN CONTESTING OR DISPUTING YOUR TERMINATION
OR IN SEEKING TO OBTAIN OR ENFORCE ANY RIGHTS OR BENEFITS PROVIDED BY THIS
AGREEMENT).


 


(E)           THE COMPANY SHALL PAY THE COSTS OF REASONABLE OUTPLACEMENT
SERVICES UNTIL YOU ARE EMPLOYED ON A FULL-TIME BASIS; PROVIDED THAT PAYMENT BY
THE COMPANY OF SUCH COSTS SHALL NOT EXCEED $15,000.


 


(F)           YOU SHALL NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT
PROVIDED FOR IN THIS PARAGRAPH 4 BY SEEKING OTHER EMPLOYMENT OR OTHERWISE, NOR
SHALL THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS PARAGRAPH 4 BE REDUCED BY
ANY COMPENSATION EARNED BY YOU AS A

 

5

--------------------------------------------------------------------------------



 


RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER AFTER THE DATE OF TERMINATION, OR
OTHERWISE, EXCEPT AS SPECIFICALLY PROVIDED IN PARAGRAPH 4(C).


 


(G)           NOTWITHSTANDING THE ABOVE AND UNLESS EXEMPT UNDER TREASURY
REGULATION §1.409A-1(B)(9), IF YOU ARE A “SPECIFIED EMPLOYEE” WITHIN THE MEANING
OF CODE §416(I) AND TREASURY REGULATION §1.409A-1(I), NO PAYMENTS MAY BE MADE
UNDER THIS AGREEMENT BEFORE THE DATE THAT IS SIX MONTHS AFTER THE TERMINATION
(OR, IF EARLIER, THE DATE OF DEATH OF THE SPECIFIED EMPLOYEE).  IN SUCH CASE,
ALL PAYMENTS TO WHICH YOU ARE ENTITLED DURING THE FIRST SIX MONTHS SHALL BE
ACCUMULATED AND PAID ON THE FIRST DATE OF THE SEVENTH MONTH FOLLOWING
TERMINATION.


 


(H)          ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT, BENEFIT OR DISTRIBUTION TO OR FOR
YOUR BENEFIT OR THE ACCELERATION THEREOF WOULD BE SUBJECT TO THE EXCISE TAX
IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH EXCISE TAX
(COLLECTIVELY, SUCH EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST OR PENALTIES,
THE “EXCISE TAX”) (ALL SUCH PAYMENTS AND BENEFITS, INCLUDING ANY CASH SEVERANCE
PAYMENTS PAYABLE PURSUANT TO ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT,
HEREINAFTER REFERRED TO AS THE “TOTAL PAYMENTS”), THEN, AFTER TAKING INTO
ACCOUNT ANY REDUCTION IN THE TOTAL PAYMENTS PROVIDED BY REASON OF SECTION 280G
OF THE CODE IN SUCH OTHER PLAN, ARRANGEMENT OR AGREEMENT, THE CASH SEVERANCE
PAYMENTS SHALL FIRST BE REDUCED, AND THE NONCASH SEVERANCE PAYMENTS SHALL
THEREAFTER BE REDUCED, TO THE EXTENT NECESSARY SO THAT NO PORTION OF THE TOTAL
PAYMENTS IS SUBJECT TO THE EXCISE TAX BUT ONLY IF (I) THE NET AMOUNT OF SUCH
TOTAL PAYMENTS, AS SO REDUCED (AND AFTER SUBTRACTING THE NET AMOUNT OF FEDERAL,
STATE AND LOCAL INCOME TAXES ON SUCH REDUCED TOTAL PAYMENTS AND AFTER TAKING
INTO ACCOUNT THE PHASE OUT OF ITEMIZED DEDUCTIONS AND PERSONAL EXEMPTIONS
ATTRIBUTABLE TO SUCH REDUCED TOTAL  PAYMENTS) IS GREATER THAN OR EQUAL TO
(II) THE NET AMOUNT OF SUCH TOTAL PAYMENTS WITHOUT SUCH REDUCTION (BUT AFTER
SUBTRACTING THE NET AMOUNT OF FEDERAL, STATE AND LOCAL INCOME TAXES ON SUCH
TOTAL PAYMENTS AND THE AMOUNT OF EXCISE TAX TO WHICH YOU WOULD BE SUBJECT IN
RESPECT OF SUCH UNREDUCED TOTAL PAYMENTS AND AFTER TAKING INTO ACCOUNT THE PHASE
OUT OF ITEMIZED DEDUCTIONS AND PERSONAL EXEMPTIONS ATTRIBUTABLE TO SUCH
UNREDUCED TOTAL PAYMENTS); PROVIDED, HOWEVER, THAT YOU MAY ELECT TO HAVE THE
NONCASH SEVERANCE PAYMENTS REDUCED (OR ELIMINATED) PRIOR TO ANY REDUCTION OF THE
CASH SEVERANCE PAYMENTS.  YOU SHALL REMAIN SOLELY LIABLE FOR ALL INCOME TAXES,
EXCISE TAX, OR OTHER AMOUNTS ASSESSED ON ANY PAYMENTS OR BENEFITS AND NOTHING IN
THIS AGREEMENT SHALL BE INTERPRETED AS OBLIGATING THE COMPANY, OR ANY SUCCESSORS
THERETO, TO PAY (OR REIMBURSE YOU FOR) ANY INCOME TAXES, EXCISE TAX, OR OTHER
TAXES OR AMOUNTS ASSESSED AGAINST OR INCURRED BY YOU IN CONNECTION WITH YOUR
RECEIPT OF ANY SUCH PAYMENTS OR BENEFITS.


 


5.             CONFIDENTIAL INFORMATION.


 


(A)          OBLIGATION TO MAINTAIN CONFIDENTIALITY.  YOU ACKNOWLEDGE THAT THE
CONTINUED SUCCESS OF THE COMPANY AND ITS SUBSIDIARIES, DEPENDS UPON THE USE AND
PROTECTION OF A LARGE BODY OF CONFIDENTIAL AND PROPRIETARY INFORMATION.  ALL OF
SUCH CONFIDENTIAL AND PROPRIETARY INFORMATION EXISTING PRIOR HERETO, NOW
EXISTING OR TO BE DEVELOPED IN THE FUTURE WILL BE REFERRED TO IN THIS AGREEMENT
AS “CONFIDENTIAL INFORMATION.”  CONFIDENTIAL INFORMATION WILL BE INTERPRETED AS
BROADLY AS POSSIBLE TO INCLUDE ALL INFORMATION OF ANY SORT (WHETHER MERELY
REMEMBERED OR EMBODIED IN A TANGIBLE OR INTANGIBLE FORM) THAT IS (I) RELATED TO
THE COMPANY’S OR ITS SUBSIDIARIES’

 

6

--------------------------------------------------------------------------------



 


CURRENT OR POTENTIAL BUSINESS AND (II) IS NOT GENERALLY OR PUBLICLY KNOWN. 
CONFIDENTIAL INFORMATION INCLUDES, WITHOUT SPECIFIC LIMITATION, THE INFORMATION,
OBSERVATIONS AND DATA OBTAINED BY YOU DURING THE COURSE OF YOUR PERFORMANCE
UNDER THIS AGREEMENT CONCERNING THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS
SUBSIDIARIES, INFORMATION CONCERNING ACQUISITION OPPORTUNITIES IN OR REASONABLY
RELATED TO THE COMPANY’S OR IT SUBSIDIARIES’ BUSINESS OR INDUSTRY OF WHICH YOU
BECOME AWARE DURING YOUR EMPLOYMENT, THE PERSONS OR ENTITIES THAT ARE CURRENT,
FORMER OR PROSPECTIVE SUPPLIERS OR CUSTOMERS OF ANY ONE OR MORE OF THEM DURING
YOUR COURSE OF PERFORMANCE UNDER THIS AGREEMENT, AS WELL AS DEVELOPMENT,
TRANSITION AND TRANSFORMATION PLANS, METHODOLOGIES AND METHODS OF DOING
BUSINESS, STRATEGIC, MARKETING AND EXPANSION PLANS, INCLUDING PLANS REGARDING
PLANNED AND POTENTIAL SALES, FINANCIAL AND BUSINESS PLANS, EMPLOYEE LISTS AND
TELEPHONE NUMBERS, LOCATIONS OF SALES REPRESENTATIVES, NEW AND EXISTING PROGRAMS
AND SERVICES, PRICES AND TERMS, CUSTOMER SERVICE, INTEGRATION PROCESSES,
REQUIREMENTS AND COSTS OF PROVIDING SERVICE, SUPPORT AND EQUIPMENT.  THEREFORE,
YOU AGREE THAT YOU SHALL NOT DISCLOSE TO ANY UNAUTHORIZED PERSON OR USE FOR YOUR
OWN ACCOUNT ANY OF SUCH CONFIDENTIAL INFORMATION WITHOUT THE BOARD’S PRIOR
WRITTEN CONSENT, UNLESS AND TO THE EXTENT THAT ANY CONFIDENTIAL INFORMATION
(I) BECOMES GENERALLY KNOWN TO AND AVAILABLE FOR USE BY THE PUBLIC OTHER THAN AS
A RESULT OF YOUR ACTS OR OMISSIONS TO ACT OR (II) IS REQUIRED TO BE DISCLOSED
PURSUANT TO ANY APPLICABLE LAW OR COURT ORDER.  YOU AGREE TO DELIVER TO THE
COMPANY AT THE END OF YOUR EMPLOYMENT, OR AT ANY OTHER TIME THE COMPANY MAY
REQUEST IN WRITING, ALL MEMORANDA, NOTES, PLANS, RECORDS, REPORTS AND OTHER
DOCUMENTS (AND COPIES THEREOF) RELATING TO THE BUSINESS OF THE COMPANY OR ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ALL CONFIDENTIAL INFORMATION) THAT
YOU MAY THEN POSSESS OR HAVE UNDER YOUR CONTROL.


 


(B)           OWNERSHIP OF INTELLECTUAL PROPERTY.  YOU AGREE TO MAKE PROMPT AND
FULL DISCLOSURE TO THE COMPANY OR ITS SUBSIDIARIES, AS THE CASE MAY BE, OF ALL
IDEAS, DISCOVERIES, TRADE SECRETS, INVENTIONS, INNOVATIONS, IMPROVEMENTS,
DEVELOPMENTS, METHODS OF DOING BUSINESS, PROCESSES, PROGRAMS, DESIGNS, ANALYSES,
DRAWINGS, REPORTS, DATA, SOFTWARE, FIRMWARE, LOGOS AND ALL SIMILAR OR RELATED
INFORMATION (WHETHER OR NOT PATENTABLE AND WHETHER OR NOT REDUCED TO PRACTICE)
THAT RELATE TO THE COMPANY’S OR ITS SUBSIDIARIES’ ACTUAL OR ANTICIPATED
BUSINESS, RESEARCH AND DEVELOPMENT, OR EXISTING OR FUTURE PRODUCTS OR SERVICES
AND THAT ARE CONCEIVED, DEVELOPED, ACQUIRED, CONTRIBUTED TO, MADE, OR REDUCED TO
PRACTICE BY YOU (EITHER SOLELY OR JOINTLY WITH OTHERS) WHILE EMPLOYED BY THE
COMPANY OR IT SUBSIDIARIES AND FOR A PERIOD OF ONE (1) YEAR THEREAFTER
(COLLECTIVELY, “WORK PRODUCT”).  ANY COPYRIGHTABLE WORK FALLING WITHIN THE
DEFINITION OF WORK PRODUCT SHALL BE DEEMED A “WORK MADE FOR HIRE” UNDER THE
COPYRIGHT LAWS OF THE UNITED STATES, AND OWNERSHIP OF ALL RIGHT THEREIN SHALL
VEST IN THE COMPANY OR ITS SUBSIDIARY.  TO THE EXTENT THAT ANY WORK PRODUCT IS
NOT DEEMED TO BE A “WORK MADE FOR HIRE,” YOU HEREBY ASSIGN AND AGREE TO ASSIGN
TO THE COMPANY OR SUCH SUBSIDIARY ALL RIGHT, TITLE AND INTEREST, INCLUDING
WITHOUT LIMITATION, THE INTELLECTUAL PROPERTY RIGHTS THAT YOU MAY HAVE IN AND TO
SUCH WORK PRODUCT.  YOU SHALL PROMPTLY PERFORM ALL ACTIONS REASONABLY REQUESTED
BY THE BOARD (WHETHER DURING OR AFTER YOUR EMPLOYMENT) TO ESTABLISH AND CONFIRM
THE COMPANY’S OR SUCH SUBSIDIARY’S OWNERSHIP (INCLUDING, WITHOUT LIMITATION,
PROVIDING TESTIMONY AND EXECUTING ASSIGNMENTS, CONSENTS, POWERS OF ATTORNEY, AND
OTHER INSTRUMENTS).

 

7

--------------------------------------------------------------------------------



 


(C)           THIRD PARTY INFORMATION.  YOU UNDERSTAND THAT THE COMPANY AND ITS
SUBSIDIARIES WILL RECEIVE FROM THIRD PARTIES CONFIDENTIAL OR PROPRIETARY
INFORMATION (“THIRD PARTY INFORMATION”) SUBJECT TO A DUTY ON THE COMPANY’S AND
ITS SUBSIDIARIES’ PART TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND
TO USE IT ONLY FOR CERTAIN LIMITED PURPOSES.  DURING YOUR EMPLOYMENT AND
THEREAFTER, AND WITHOUT IN ANY WAY LIMITING THE PROVISIONS OF PARAGRAPH
5(A) ABOVE, YOU WILL HOLD THIRD PARTY INFORMATION IN THE STRICTEST CONFIDENCE
AND WILL NOT DISCLOSE TO ANYONE (OTHER THAN PERSONNEL OF THE COMPANY OR ITS
SUBSIDIARIES WHO NEED TO KNOW SUCH INFORMATION IN CONNECTION WITH THEIR WORK FOR
THE COMPANY OR SUCH SUBSIDIARIES) OR USE, EXCEPT IN CONNECTION WITH HIS WORK FOR
THE COMPANY OR ITS SUBSIDIARIES, THIRD PARTY INFORMATION UNLESS EXPRESSLY
AUTHORIZED BY A MEMBER OF THE BOARD IN WRITING.


 


6.     NON-COMPETE, NON-SOLICITATION.


 


(A)          IN FURTHER CONSIDERATION OF THE COMPENSATION TO BE PAID TO YOU
HEREUNDER, WHETHER UNDER ARTICLE 4 OR PARAGRAPH 6(E), YOU ACKNOWLEDGE THAT
DURING THE COURSE OF YOUR EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES YOU
SHALL BECOME FAMILIAR WITH THE COMPANY’S TRADE SECRETS AND WITH OTHER
CONFIDENTIAL INFORMATION CONCERNING THE COMPANY AND ITS PREDECESSORS AND ITS
SUBSIDIARIES AND THAT YOUR SERVICES SHALL BE OF SPECIAL, UNIQUE AND
EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES, AND THEREFORE, YOU
AGREE THAT, DURING THE TIME YOU ARE EMPLOYED BY THE COMPANY AND FOR A PERIOD OF
TIME EQUAL TO TWENTY-FOUR (24) MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), YOU
SHALL NOT DIRECTLY OR INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL,
PARTICIPATE IN, CONSULT WITH, RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN
ANY BUSINESS COMPETING WITH THE BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES,
AS SUCH BUSINESSES EXIST OR ARE IN PROCESS DURING YOUR EMPLOYMENT ON THE DATE OF
THE TERMINATION OR EXPIRATION OF YOUR EMPLOYMENT, WITHIN ANY GEOGRAPHICAL AREA
IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO ENGAGE IN SUCH
BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT YOU FROM BEING A PASSIVE OWNER OF NOT
MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A CORPORATION WHICH IS
PUBLICLY TRADED, SO LONG AS YOU HAVE NO ACTIVE PARTICIPATION IN THE BUSINESS OF
SUCH CORPORATION.


 


(B)           DURING THE NONCOMPETE PERIOD, YOU SHALL NOT DIRECTLY OR INDIRECTLY
THROUGH ANOTHER PERSON OR ENTITY (I) INDUCE OR ATTEMPT TO INDUCE ANY EMPLOYEE OF
THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN THE COMPANY OR
ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY PERSON WHO WAS AN
EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING YOUR EMPLOYMENT OR
(III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, SUPPLIER, LICENSEE, LICENSOR,
FRANCHISEE OR OTHER BUSINESS RELATION OF THE COMPANY OR ANY SUBSIDIARY TO CEASE
DOING BUSINESS WITH THE COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH
THE RELATIONSHIP BETWEEN ANY SUCH CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS
RELATION AND THE COMPANY OR ANY SUBSIDIARY (INCLUDING, WITHOUT LIMITATION,
MAKING ANY NEGATIVE OR DISPARAGING STATEMENTS OR COMMUNICATIONS REGARDING THE
COMPANY OR ITS SUBSIDIARIES).


 


(C)           IF, AT THE TIME OF ENFORCEMENT OF THIS PARAGRAPH 6, A COURT SHALL
HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS STATED HEREIN ARE
UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES AGREE THAT THE
MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH

 

8

--------------------------------------------------------------------------------



 


CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.


 


(D)          IN THE EVENT OF THE BREACH OR A THREATENED BREACH BY YOU OF ANY OF
THE PROVISIONS OF THIS PARAGRAPH 6, THE COMPANY WOULD SUFFER IRREPARABLE HARM,
AND IN ADDITION AND SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN ITS
FAVOR, THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND/OR INJUNCTIVE
OR OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT JURISDICTION IN ORDER TO
ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS HEREOF (WITHOUT POSTING A
BOND OR OTHER SECURITY).  IN ADDITION, IN THE EVENT OF AN ALLEGED BREACH OR
VIOLATION BY YOU OF THIS PARAGRAPH 6, THE NONCOMPETE PERIOD SHALL BE TOLLED
UNTIL SUCH BREACH OR VIOLATION HAS BEEN DULY CURED.  YOU ACKNOWLEDGE THAT THE
RESTRICTIONS CONTAINED IN PARAGRAPH 6 ARE REASONABLE AND THAT YOU HAVE BEEN
GIVEN THE OPPORTUNITY TO REVIEW THE PROVISIONS OF THIS AGREEMENT WITH LEGAL
COUNSEL.


 


(E)           ABSENT A CHANGE IN CONTROL OF THE COMPANY, YOU SHALL BE ENTITLED,
UPON YOUR TERMINATION (UNLESS SUCH TERMINATION IS (I) BY YOU OTHER THAN FOR GOOD
REASON; (II) BY THE COMPANY FOR CAUSE OR BECAUSE OF YOUR DISABILITY; OR
(III) BECAUSE OF YOUR DEATH OR ATTAINMENT OF YOUR RETIREMENT DATE), TO THOSE
COMPANY BENEFITS TO WHICH YOU WOULD OTHERWISE BE ENTITLED; PROVIDED THAT YOU
SHALL RECEIVE AN AMOUNT OF SEVERANCE PAY EQUAL TO NO LESS THAN THE AMOUNT SET
FORTH IN PARAGRAPH 4(A).


 


7.     MISCELLANEOUS.


 


(A)          LIMITATION OF EFFECT.  EXCEPT AS MAY OTHERWISE BE PROVIDED IN
PARAGRAPH 1(A)(III) OR PARAGRAPH 6(E), NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, THIS AGREEMENT SHALL HAVE NO EFFECT ON ANY TERMINATION OF YOUR
EMPLOYMENT PRIOR TO A CHANGE IN CONTROL OF THE COMPANY, OR UPON ANY TERMINATION
OF YOUR EMPLOYMENT AT ANY TIME AS A RESULT OF YOUR DISABILITY, ATTAINMENT OF
YOUR RETIREMENT DATE, OR DEATH; AND UPON THE OCCURRENCE OF ANY SUCH EVENTS, YOU
SHALL RECEIVE ONLY THOSE BENEFITS TO WHICH YOU WOULD HAVE BEEN OTHERWISE
ENTITLED PRIOR TO A CHANGE IN CONTROL OF THE COMPANY.


 


(B)           SUCCESSORS.  (I)  THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER
DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY, TO ASSUME AND
AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT
THE COMPANY WOULD BE REQUIRED TO PERFORM THIS AGREEMENT IF NO SUCH SUCCESSION
HAD TAKEN PLACE.  FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION OR AGREEMENT
PRIOR TO THE EFFECTIVENESS OF ANY SUCH SUCCESSION SHALL BE A BREACH OF THIS
AGREEMENT.


 


(II)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY YOUR PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.  IF YOU SHOULD DIE WHILE
ANY AMOUNTS WOULD STILL BE PAYABLE TO YOU HEREUNDER IF YOU HAD CONTINUED TO
LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL

 

9

--------------------------------------------------------------------------------



 


BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO YOUR DEVISEE, LEGATEE
OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE, TO YOUR ESTATE.


 


(C)           NOTICE.  NOTICES PROVIDED FOR IN THE AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON OR MAILED
BY UNITED STATES REGISTERED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, TO
YOU AT THE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT, OR TO THE
COMPANY AT POLYMER GROUP, INC., 9335 HARRIS CORNERS PARKWAY, SUITE 300,
CHARLOTTE, NC 28269, ATTN: VICE PRESIDENT, GLOBAL HUMAN RESOURCES, OR TO SUCH
OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO THE OTHER IN WRITING, EXCEPT
THAT NOTICES OF CHANGE OF ADDRESS SHALL BE EFFECTIVE ONLY UPON RECEIPT BY THE
OTHER PARTY.


 


(D)          MODIFICATIONS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED,
WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER, OR DISCHARGE IS AGREED TO
IN WRITING AND IS SIGNED BY YOU AND THE COMPANY.  NO WAIVER BY EITHER PARTY
HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE
WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER
PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS
AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(E)           INTERPRETATION.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NORTH CAROLINA.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISIONS OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


(F)           OTHER AGREEMENTS.  THIS AGREEMENT SHALL SUPERCEDE ALL OTHER
AGREEMENTS, ARRANGEMENTS, UNDERSTANDINGS OR POLICIES, RELATED TO THE PAYMENT OF
SEVERANCE AMOUNTS BETWEEN YOU AND THE COMPANY THAT ARE IN EXISTENCE ON THE DATE
HEREOF, AND SHALL BE THE EXCLUSIVE AGREEMENT BETWEEN YOU AND THE COMPANY WITH
RESPECT TO THE SUBJECT MATTER HEREOF; PROVIDED, THAT IF YOU WOULD OTHERWISE BE
ENTITLED TO RECEIVE ANY PAYMENTS IN THE NATURE OF SEVERANCE OR SEPARATION PAY
FROM THE COMPANY, WHETHER BY SEPARATE AGREEMENT, COMPANY POLICY, STATUTORY
PROVISION OR OTHERWISE, ANY AMOUNTS OTHERWISE TO BE RECEIVED HEREUNDER SHALL BE
REDUCED ON A DOLLAR-FOR-DOLLAR BASIS BY THE AMOUNT OF SUCH OTHER PAYMENTS YOU
RECEIVE.


 


(G)           CONSEQUENCES OF TERMINATION OR EXPIRATION.  THE PROVISIONS OF THIS
AGREEMENT THAT BY THEIR NATURE ARE INTENDED TO SURVIVE TERMINATION OR EXPIRATION
OF THIS AGREEMENT SHALL SURVIVE TERMINATION OR EXPIRATION.

 

10

--------------------------------------------------------------------------------


 

If you agree that the foregoing correctly sets forth the agreement between us,
please sign both copies of this Agreement in the space indicated below and
return both copies to the Company.  This Agreement will not become effective
until signed by the Company in the space indicated below.  Following proper
execution of this Agreement by you and the Company, the Company will return one
fully-executed copy to you for your files.

 

 

Very truly yours,

 

 

 

Polymer Group, Inc.

 

 

 

 

 

Daniel L. Rikard

 

Vice President, General Counsel & Secretary

 

 

Agreed to as of the date executed by Polymer Group, Inc. below:

 

EMPLOYEE

 

POLYMER GROUP, INC.

 

 

 

 

 

 

 

 

 

Name: Dennis Norman

 

Name: Daniel L. Rikard

 

 

 

Date Signed:

 

 

Title: VP, General Counsel & Secretary

 

 

 

 

 

 

 

 

Date Signed:

 

 

 

 

 

 

 

 

 

Effective Date:

 

 

--------------------------------------------------------------------------------

 
